Citation Nr: 1106287	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

The Board also notes that additional evidence has been received, 
namely private medical records, which were not previously 
considered by the RO.  However, the Veteran's representative 
submitted a waiver of the RO's initial consideration of the 
evidence in February 2011.  Therefore, the Board will consider 
this newly obtained evidence and proceed with a decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran was found to have bilateral hearing loss on his 
official service entrance medical examination, and thus, he had 
bilateral hearing loss that preexisted his entrance into active 
service.

3.  The Veteran has not been shown by competent medical evidence 
to currently have bilateral hearing loss that is related to any 
aggravation during service of his preexisting disorder or 
otherwise etiologically related to his military service.

4.  The Veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2010).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
September 2007, prior to the initial decision on the claims in 
November 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the September 2007 letter stated that in order to 
establish service connection the evidence must show that he had 
an injury in military service or a disease that began in, or was 
made worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a relationship 
between his current disability and an injury, disease, or event 
in military service.  Additionally, the September 2008 statement 
of the case (SOC) and the October 2010 supplemental statement of 
the case (SSOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the September 2007 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims and that VA was requesting all 
records held by Federal agencies, including service treatment 
records, military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  In 
addition, the September 2007 letter stated that it was the 
Veteran's responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal department or 
agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an application 
for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
September 2007 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case. The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran has not identified any 
outstanding records that pertinent to his appeal.

The Veteran was also afforded a VA examination in October 2010 in 
connection with his claims for service connection for bilateral 
hearing loss and tinnitus.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As discussed below, the Board finds that 
the October 2010 VA examination and medical opinion obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the service treatment records as well as the 
post-service medical records contained in the Veteran's claims 
file.  The examiner considered all of the pertinent evidence of 
record, to include the statements of the appellant and a physical 
examination, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post- service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss 
and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  The letter further stated that 
"whispered voice tests are notoriously subjective, inaccurate, 
and insensitive to the types of hearing loss most commonly 
associated with noise exposure."   In addition, the Director of 
the VA Compensation and Pension Service observed that 
sensorineural hearing loss is the most common cause of tinnitus, 
but commented that the etiology of tinnitus often cannot be 
identified.  Other known causes were listed, including Meniere's 
disease, a head injury, hypertension, medications, and dental 
disorders.  It was further noted that delayed-onset tinnitus must 
also be considered.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable." Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action. 
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the purposes 
of determinations of service connection based on aggravation 
under section 1153 unless the underlying condition worsened. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).


I.  Hearing Loss
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  At the outset, the Board notes that the 
presumption of soundness does not apply, as the Veteran was noted 
to have bilateral hearing loss at the time of his enlistment 
examination in November 1964.  In this regard, he was found to 
have high frequency deafness bilaterally, as his puretone 
threshold at 4000 Hertz was 40 decibels in the right ear and 60 
decibels in the left ear.  The Veteran also had a hearing loss 
profile of "H2" at that time. See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of the 
veteran on a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of medical 
fitness for retention in the military service).  Therefore, the 
Veteran had bilateral hearing loss prior to his period of 
military service.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion regarding whether the 
presumption of soundness can be rebutted are not present in this 
case and that the Board's adjudication of this claim for service 
connection may proceed based on aggravation.

Having determined that the Veteran had preexisting bilateral 
hearing loss, the Board must then determine whether there had 
been any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.  
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hearing loss.  In fact, 
his December 1967 separation examination found his ears and drums 
to be normal, and he was assigned a "H1" profile.  Moreover, on 
the authorized audiological evaluation at that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
5
0
0

0

In addition, the Veteran did not seek treatment immediately 
following his separation from service.  The Board finds this gap 
in time significant, and it weighs against the existence of a 
link between current hearing loss and his time in service. Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).

The Board also finds the October 2010 VA examiner's opinion to be 
significant.  The examiner reviewed the claims file and history 
and performed a physical examination after which she diagnosed 
the Veteran with mild to severe bilateral sensorineural hearing 
loss.  She noted that the Veteran had high frequency hearing loss 
when he entered service and that he had normal auditory 
thresholds at separation.  The examiner did find the normal 
thresholds at separation suspect because he had hearing loss when 
he enlisted, but she also observed that there was no reported 
hearing loss in the service treatment records, despite other 
medical conditions having been reported.  The examiner further 
acknowledged that the Veteran may have been exposed to high noise 
levels during his period of service, although his military 
occupational specialty was not consistent with an occupation 
exposed to high risk noise levels.  Nevertheless, she commented 
that all of evidence in the claims file indicates that there was 
no aggravation or onset of hearing loss secondary to high risk 
noise exposure in service.  She specifically stated that the 
current degree and configuration of hearing loss is worse than 
predicted from his military noise exposure history.  The examiner 
opined that the Veteran had preexisting hearing loss and that it 
was most likely that that whatever pathology caused the loss was 
also responsible for the progression of the disorder.  She stated 
that there was no evidence that the hearing loss was aggravated 
during his service and that there was actually evidence to the 
contrary.  Therefore, the examiner concluded that she could not 
be 50 percent or more certain that hearing loss resulted from 
acoustic trauma in service. 

The Board does acknowledge the private medical record dated in 
May 2009 in which an audiologist stated that it is more likely 
than not that the Veteran's bilateral hearing loss was due to 
noise exposure from his military service based on his case 
history and configuration of loss.  However, the law is clear 
that it is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons and bases, the Board may favor one 
medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may 
adopt a particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not free 
to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 
332 (1995).

After weighing the medical evidence, the Board finds the October 
2010 VA examiner's opinion to be most probative.  The May 2009 
private audiologist did not indicate that she had reviewed the 
Veteran's claims file.  It is unclear as to what records she did 
review in forming her opinion.  Indeed, the private audiologist 
did not address the fact that the Veteran had preexisting 
bilateral hearing loss or the issue of aggravation.  Nor did she 
discuss the normal separation examination or decades-long 
evidentiary gap following the Veteran's period of service.  As 
such, there was no explanation or discussion of the other 
relevant facts in this case.  Thus, her opinion rests on 
incomplete information. 

In contrast, the October 2010 VA examiner offered her opinion 
based on a thorough and detailed review of all of the evidence, 
including the Veteran's complete service treatment records and 
post-service treatment records, and she offered a thorough 
rationale for the opinion reached that is clearly supported by 
the evidence of record.  Indeed, the examiner specifically 
discussed the findings of the Veteran's enlistment and separation 
examinations, as well as the lack of complaints, treatment, or 
diagnosis of hearing loss during service or for many decades 
thereafter.  Indeed, she specifically addressed the Veteran's 
noise exposure history and whether the disorder may have been 
aggravated by the Veteran's military service. See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that it is 
what an examiner learns from the claims file for use in forming 
the expert opinion that matters and that, when the Board uses 
facts obtained from one opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they were 
necessary or important in forming the appropriate medical 
judgment).  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, the Board attaches the greatest 
probative weight to the opinion of the October 2010 VA examiner 
who had the benefit and review of all pertinent medical records 
and who provided a rationale supported by the record.  

Based on the foregoing, the Board concludes that the Veteran's 
bilateral hearing loss was not aggravated by service. 38 C.F.R. § 
3.306(b) (aggravation may not be conceded where the disability 
underwent no increase in severity during service).  Accordingly, 
the Board finds that the preponderance of evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for bilateral hearing loss is not warranted.




II.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  His 
service treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder.  Indeed, his December 
1967 separation examination found his ears and drums to be 
normal, and he denied having a medical history of any ear trouble 
at that time.  Moreover, the Board notes that the Veteran did not 
seek treatment for tinnitus until many decades after his 
separation from service.  Therefore, the Board finds that 
tinnitus did not manifest in service or for many years 
thereafter.

The Board does observe that the Veteran has stated on several 
occasions that his tinnitus began in service.  The Board notes 
that he is competent to report his experience and symptoms in 
service.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Board finds that the Veteran is competent to 
state that he experienced tinnitus in service.  However, this 
history is not supported by any credible evidence and is of 
limited probative value.  His allegations are inconsistent with 
the contemporaneous record.  Specifically, there is no 
documentation showing that he had any complaints, treatment, or 
diagnosis of a disorder in service or for many decades 
thereafter.  In fact, the Veteran's first post-service complaints 
appear to have been made in connection with his original claim 
for service connection.  Thus, the Veteran's claim that he 
developed tinnitus in service is not supported by the 
contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the Veteran's current assertions.  Contemporaneous evidence has 
greater probative value than history as reported by the Veteran. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Moreover, as previously discussed, the Veteran's December 1967 
separation examination did not reveal any ear or drum 
abnormalities, and he specifically denied having a medical 
history of ear trouble at that time.  As such, there is 
affirmative evidence actually showing that the Veteran did not 
have tinnitus during service. 

In addition, the Board notes that the Veteran's own statements 
regarding the onset of his tinnitus are inconsistent.   In this 
regard, he indicated in an August 2007 statement that his 
tinnitus has been present ever since he was in Vietnam, and he 
told a private audiologist in May 2009 that his tinnitus began in 
service.  However, the October 2010 VA examiner indicated that 
the Veteran could not give a precise onset of his tinnitus 
despite repeated questions and only stated "many years."  
Therefore, the Board finds that the Veteran's reported history 
regarding the onset of his tinnitus to be not credible.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of 
tinnitus, the Board notes that a prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that tinnitus 
manifested during active duty service or within close proximity 
thereto, the more probative medical evidence of record does not 
link any current diagnosis to the Veteran's military service.  
The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his tinnitus resulted.  The Veteran is 
considered competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  The Board also notes that 
he does have a current diagnosis of tinnitus.

Nevertheless, the Board finds that the more probative evidence of 
record does not link the Veteran's current tinnitus to service.  
The October 2010 VA examiner reviewed the Veteran's claims file 
as well as his noise exposure history and performed a physical 
examination.  She noted that the onset of his tinnitus is vague 
and that he could not specify an onset time other that to state 
it was secondary to his acoustic trauma in service.  She also 
observed that there was no reported tinnitus in the Veteran's 
service treatment records, although other medical conditions were 
reported.  Considering all of the evidence, the examiner 
concluded that she could not be 50 percent or more certain that 
the Veteran's tinnitus resulted from acoustic trauma during his 
military service. 

The Board does acknowledge the private medical record dated in 
May 2009 in which an audiologist noted that the Veteran was 
exposed to aircraft noise in Vietnam and that his tinnitus began 
in service.  She stated that it is more likely than not that the 
Veteran's tinnitus was due to noise exposure from his military 
service based on his case history and onset of the disorder.  
However, the law is clear that it is the Board's duty to assess 
the credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, the 
Board may favor one medical opinion over another. Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert has 
fairly considered the material evidence of record).  The Board, 
of course, is not free to reject medical evidence on the basis of 
its own unsubstantiated medical conclusions. Flash v. Brown, 8 
Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the October 
2010 VA examiner's opinion to be most probative.  The May 2009 
private audiologist did not indicate that she had reviewed the 
Veteran's claims file.  It is unclear as to what records she did 
review in forming her opinion.  Indeed, the private audiologist 
did not address the lack of any complaints, treatment, or 
diagnosis of tinnitus in the Veteran's service treatment records.  
Nor did she discuss the normal separation examination or decades-
long evidentiary gap following the Veteran's period of service.  
As such, there was no explanation or discussion of the other 
relevant facts in this case.  Thus, her opinion rests on 
incomplete information.  Moreover, the private audiologist 
appears to have based her opinion, in part, on the Veteran's 
reported onset of tinnitus in service.  However, as previously 
discussed, the Board has found the Veteran's reported onset to be 
not credible.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court pointed out that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects the 
statements of the veteran. See Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).

In contrast, the October 2010 examiner offered her opinion based 
on a thorough and detailed review of all of the evidence, 
including the Veteran's complete service treatment records and 
post-service treatment records, and she offered a rationale for 
the opinion reached that is clearly supported by the evidence of 
record.  Indeed, the examiner specifically discussed the findings 
of the Veteran's separation examination, as well as the lack of 
complaints, treatment, or diagnosis of tinnitus during service or 
for many decades thereafter.  She also specifically addressed the 
Veteran's noise exposure history.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (noting that it is what an examiner 
learns from the claims file for use in forming the expert opinion 
that matters and that, when the Board uses facts obtained from 
one opinion over another, it is incumbent upon the Board to point 
out those facts and explain why they were necessary or important 
in forming the appropriate medical judgment).  

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, the Board attaches the greatest 
probative weight to the opinion of the October 2010 VA examiner 
who had the benefit and review of all pertinent medical records 
and who provided a rationale supported by the record.  Therefore, 
the Board finds that a preponderance of the evidence is against 
the Veteran's claim for service connection for tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service connection 
for tinnitus is not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


